EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant has submitted a Request for Continuing Examination (RCE) on April 19, 2022, along with an amendment on April 20, 2022.  The amendment includes the correct specification and drawings for the application, replacing a specification and drawings that were incorrectly in the file due to clerical error on the part of Applicant, as indicated by Applicant’s remarks with the amendment.  During examination, the text of the specification that is now being entered by the amendment was compared with the text of the specification in the parent application, 15/493,751.  The text of the specification is word-for-word the same as that of the specification of the parent application, except for the continuity information in paragraph [0001] of the specification that is now being entered.  Taking Applicant’s remarks into consideration, along with the facts set forth above in this paragraph, and upon consultation with the Supervisory Patent Examiner (SPE) for this art unit, the specification and drawings with the amendment are ENTERED.
The specification with the amendment of April 20, 2022 has been ENTERED for the reasons set forth above, and those of record.
The drawings with the amendment of April 20, 2022 have been ENTERED for the reasons set forth above, and those of record.
The drawings with the amendment of April 20, 2022 are hereby accepted as FORMAL.
It is noted that claim 2 stands CANCELLED.
Kim Jae Hwan (KR 1020120135750A) is of general interest for the disclosure relating to leakage cancellation in an FMCW radar.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification of April 20, 2022, delete the text of paragraph [0001], and insert therefor –This application is a continuation of U.S. Application number 14/493,751, filed on April 21, 2017, now U.S. Patent 10,594,358, which application is hereby incorporated in its entirety.--.

In that the examiner’s amendment above merely makes a minor editorial change to the specification that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 as presently in the application remains allowable over the prior art of record due to the amendment of November 30, 2021 and due to the remarks offered with that amendment, which remarks are taken as being persuasive in their entirety.  It is noted that claim 1 has NOT been amended in any respect since its allowance in the Notice of Allowability of February 9, 2022.
Each of dependent claims 3-9 is allowable over the prior art of record in that each of these claims depends from allowable, independent claim 1.  It is noted that none of claims 3-8 has been amended in any respect since the Notice of Allowability of February 9, 2022.  Dependent claim 9 was amended as to a minor, editorial manner in the amendment of April 20, 2022.
Independent claim 10 as presently in the application remains allowable over the prior art of record due to the amendment of November 30, 2021 and due to the remarks offered with that amendment, which remarks are taken as being persuasive in their entirety.  It is noted that claim 10 has NOT been amended in any respect since its allowance in the Notice of Allowability of February 9, 2022.
All rejections and rejections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648